Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: link assembly in claim 1.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang, et al. (KR 2014067705, “Jang”), of record, translation attached.  

Regarding claim 1, Jang discloses a robot (Figs 6-8, below, Fig 8 annotated to more clearly indicate movement through positions 1-6, annotated as P1-P6, and page 11, ¶ 6 – page 13, ¶ 7) comprising: 
a main body 110; 
a main wheel 140 that is driven to move the main body; and 
a link assembly 300 that is coupled to the main body (Figs 6-8, p 11, ¶ 6 - p13, ¶ 7), wherein the link assembly is configured to raise the main body from a floor by a first height when pivoting in a first direction, and to raise the main body from the floor by second height that differs from the first height when pivoting in a second direction (capable of raising the body by a first height by rotating in a first direction and changing body height to a second height by rotating in the other direction, Fig 8, p 12, ¶ 8 - p13, ¶ 4).
                        
    PNG
    media_image1.png
    258
    409
    media_image1.png
    Greyscale

          
    PNG
    media_image2.png
    521
    327
    media_image2.png
    Greyscale
         
    PNG
    media_image3.png
    650
    360
    media_image3.png
    Greyscale


Regarding claim 2, Jang discloses the limitations of claim 1, as described above, and further discloses a motor 310 to provide a force to pivot the link assembly in the first direction or the second direction (Ibid.).

Regarding claim 3, Jang discloses the limitations of claim 1, as described above, and further discloses a recess for accommodating the link assembly therein is defined in a bottom surface of the main body (Fig 6, space in portion of body that receives 300 defines recess).

Regarding claim 4, Jang discloses the limitations of claim 1, as described above, and further discloses wherein the link assembly includes: a first link 320 pivoted by the force of the motor 310; and a second link 330 hingedly coupled to the first link (Ibid.).

Regarding claims 5-6, Jang discloses the limitations of claim 4, as described above, and further discloses: 
wherein the link assembly includes a rotation shaft 322  (Figs 7-8) provided to rotate the second link therearound (proximal end of second link 330 rotates around 322), wherein the first link 320 includes a stopper surface 321 provided at one end of the first link (Fig 7), and wherein the stopper surface contacts a portion of the second link to limit a rotation of the second link relative to the first link (limits size of circular rotation of proximal end of second link); and 
wherein the stopper surface 321 is capable of preventing the second link from being folded toward the first link when the second link is rotated in the first direction toward a front of the main body (prevents second link 330 from being folded toward the first link when the second link is being urged from P2 to P3, for example).  

Regarding claim 7, Jang discloses the limitations of claim 4, as described above, and further discloses wherein the link assembly 300 includes a rotation shaft 322 provided to rotate the second link 330 therearound (proximal end of second link 330 rotates around 322), wherein the first link 320 includes a guide surface 321, and wherein the guide surface is formed to be curved around the rotation shaft (pin 321 is a circular pin defining a curved outer surface) such that the second link is rotated along the guide surface (330 rotates along outer surface of guide surface 321).

Regarding claim 8, Jang discloses the limitations of claim 7, as described above, and further discloses wherein the guide surface 321 has an arc shape (defined by diameter of pin 321) having a consistent radius around the rotation shaft (radius of arc of 321 is constant).

Regarding claim 11, Jang discloses the limitations of claim 1, as described above, and further discloses wherein the link assembly includes a cover 334 made of a rubber material and provided an end of the link assembly (Fig 7, page 12, ¶4-5).

Regarding claim 15, Jang discloses the limitations of claim 1, as described above, and further discloses wherein the robot is a robot cleaner, and main body includes a suction port 111 (Fig 1, page 7, ¶ 3-5).

Regarding claim 16, Jang discloses the limitations of claim 1, as described above, and further discloses wherein a vertical level of the main wheel varies with respect to the main body (Figs 5b-c, as the robot climbs up and over an obstacle, the front portion of the body rises up, such that the main wheel 140 is vertically lower than that front portion).

Regarding claim 17, Jang discloses the limitations of claim 1, as described above, and further discloses at least one auxiliary wheel 130 provided at a front portion or a rear portion of the main body, wherein a vertical level of the auxiliary wheel is fixed with respect to the main body (Figs 1, 5, and 6).

Regarding claim 18, Jang discloses a robot (Figs 6-8, above, and page 11, ¶ 6 – page 13, ¶ 7) comprising 
a main body 110; 
a motor 310; and 
a linkage (305, 320-334, Fig 7) coupled to the main body, the linkage including: 
a first link 330 coupled to the main body, the first link pivoting in one of a first direction or a second direction based on a force from the motor 310 to extend from a lower surface of the main body (when moving from positions P1 to P4, for example); 
a second link 320; and 
a hinge 321 that connects the first and second links and is capable of not bending when the first link is pivoting in the first direction and to bend when the first link is pivoting in the second direction.

Regarding claim 19, Jang discloses the limitations of claim 18, as described above, and further discloses a sensor 150 to detect whether a movement of the main body is obstructed by an obstacle (150 detects obstacle that obstructs body, page 10, ¶ 3-6), wherein the motor applies the force to the first link when the sensor detects that the movement of the main body is obstructed by the obstacle (Ibid.).

Regarding claim 20, Jang discloses the limitations of claim 19, as described above, and further discloses wherein the motor 310 applies the force to cause the first link to pivot in the first direction when the sensor detects that the movement of the main body is obstructed by the obstacle (Ibid.), and the motor applies the force to cause the first link to pivot in the second direction when the sensor detects that the movement of the main body continues to be obstructed by the obstacle after the first link pivots in a first direction (first link 330 is initially pivoted forward (first direction) to P3, then pivoted rearward (second direction) to P4 and P5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jang as applied to claim 2 above, and further in view of Yoo, et al. (US 2015/0150429, “Yoo,” corresponds to KR 10-2015-0065134), of record.  

Regarding claim 12, Jang discloses the limitations of claim 2, as described above, and further discloses 
wherein the main wheel is a first main wheel 140 provided on a first side of the main body (Fig 1), and wherein the robot further comprises: a second main wheel 140 provided on a second side of the main body (Fig 1); 
a sensor 150 (150 detects obstacle that obstructs body, page 10, ¶ 3-6); and 
a controller configured to manage the motor to selectively pivot the link assembly based on the sensor information (150 detects obstacle that obstructs body and drives link assembly to deploy, page 10, ¶ 3-6).
However, Jang does not explicitly disclose that the sensor is configured to detect rotation information of the first and second main wheels or that the controller is configured to manage the motor to selectively pivot the link assembly based on the sensor information of the first and second main wheels.
Yoo is also concerned with a robot vacuum that is configured to detect obstacles and to deploy link assemblies to lift the body thereover, and Yoo teaches sensors 211 and 212 to make the obstacle determination (211 to detect amount of drive motion and sensor 212 to detect actual movement of the robot body, [0116], also [0168]-[0172], Figs 8-9).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Jang by incorporating the additional sensors of Yoo to better detect an obstruction and correspondingly signal to the link assembly to lift the robot thereover.  A skilled artisan would understand that the sensors 211 and 212 together would yield information about wheel rotation (comparing intended rotation to actual movement).   

Regarding claim 13, Jang, as modified, discloses the limitations of claim 12, as described above, and further discloses wherein the controller is configured to manage the motor to pivot the link assembly when the rotation information indicates that a numbers of rotations of the first main wheel during a time period differs from a numbers of rotations of the second main wheel during the time period (Yoo teaches a drive unit 100 (motor) for each wheel [0111-0112], where each drive unit defines the sensors described above).  A skilled artisan would have understood that detecting wheel rotation, as described in the rejection of claim 12, above, would also comprise recognizing the rotations of the two wheels, including relative differences therebetween.  

Regarding claim 14, Jang, as modified, discloses the limitations of claim 12, as described above, and further discloses wherein the controller is configured to manage the motor to pivot the link assembly when the rotation information indicates that a slip has occurred on at least one of the first main wheel or the second main wheel.  As described above in the rejections of claims 12 and 13, different wheel rotations and wheel displacement are detected and trigger deployment of the link assembly.  One of ordinary skill would understand that detecting when the motor was driven to move the robot one distance and the robot actually moved a lesser distance (or when the robot was moving straight but one wheel was turning more than the other), that a slip was happening on at least one of the wheels. 

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 9, the closest art of record, Jang, in view of Yoo, discloses the limitations of claim 7, as described above, but Jang, alone or in combination, does not teach, suggest, or make obvious a spring disposed and functioning as required by the claim, in combination with the additional elements of the claim.  Claim 10 is allowable as being dependent from an allowed claim.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D KELLER/Primary Examiner, Art Unit 3723